Citation Nr: 0514874	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-17 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip 
disorder, status post bilateral hip replacements, as 
secondary to PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.

The veteran testified at a videoconference hearing before the 
undersigned in January 2005.  A transcript of that hearing 
testimony, as well as testimony from a June 2000 RO hearing, 
is of record.

The veteran also perfected an appeal of the issue of service 
connection for a nasal/ respiratory conditions.  In the 
January 2005 hearing, however, he withdrew that appeal.  The 
Board finds, therefore, that that issue is no longer within 
the Board's jurisdiction.  See 38 C.F.R. § 20.204 (2004).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran does not have PTSD.

3.  The stressor reported by the veteran is not related to 
combat and is not supported by any corroborating evidence.

4.  The preponderance of the probative evidence shows that 
the veteran's nervous condition, which has been diagnosed as 
a generalized anxiety disorder, recurrent major depression, 
dysthymia, sexual phobia, and an adjustment disorder, is not 
related to an in-service disease or injury.

5.  The preponderance of the probative evidence shows that 
the avascular necrosis of both hips, which resulted in 
bilateral hip replacements, is not related to a service-
connected disability.


CONCLUSIONS OF LAW

1.  A nervous condition, including PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2004).

2.  The bilateral hip disorder, status post bilateral hip 
replacements, is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims to have PTSD as the result of an incident 
that occurred in service.  He also claims that the PTSD 
caused him to abuse alcohol, which resulted in the 
development of avascular necrosis in both hips and bilateral 
hip replacements.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirements of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing his claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim for service connection for a 
nervous condition in November 2003 by informing him of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claim.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.  The veteran responded to the November 
2003 notice by reporting that he had no additional evidence 
to submit.  

Prior to the adjudication of his claim, in a February 1998 
letter the RO informed the veteran of the evidence required 
to support a claim for service connection for PTSD, the 
evidence he had to submit, and the evidence that the RO would 
obtain on his behalf.  The veteran has also been provided a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  In these 
documents the RO notified him of the law and governing 
regulations, the reasons for the determinations made 
regarding his claim, and the requirement to submit evidence 
that established entitlement to service connection.  In these 
documents the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on his behalf, 
and any evidence he identified that the RO was unable to 
obtain.  The Board finds that in all of these documents the 
RO informed the veteran of the evidence he was responsible 
for submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Although the November 2003 notice was sent following the June 
1998 decision, the veteran has had more than a year following 
the notice to submit additional evidence or identify evidence 
for the RO to obtain.  Following the issuance of the notice 
the RO obtained additional evidence and re-adjudicated the 
substantive merits of the veteran's claim in a July 2004 
supplemental statement of the case.  In re-adjudicating the 
claim for service connection the RO considered all the 
evidence of record and applied the benefit-of-the-doubt 
standard of proof.  In resolving his appeal the Board will 
also consider all the evidence now of record, and apply the 
same standard of proof.  For these reasons the Board finds 
that the veteran has not been prejudiced by having been 
provided the VCAA notice following the RO's June 1998 
unfavorable decision, and that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.  

The Board notes that if a PTSD claim is based on an in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than his service records and evidence of behavior changes may 
constitute credible supporting evidence of the stressor, and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2004).

In the November 2003 notice the RO informed the veteran that 
his service medical and personnel records were negative 
regarding the claimed assault, and that he could submit 
alternative proof of the claimed stressor, including letters 
to and from family members, etc.  In February 2004 the 
veteran reported that he never told any family members or 
friends about the claimed stressor, and that he had no way of 
contacting anyone with whom he had served who may have had 
knowledge of the incident.  He also denied receiving any type 
of therapy for more than five years after he was separated 
from service.  Thus, the Board finds that, during the course 
of his appeal, he was sufficiently notified of alternative 
methods of verifying his claimed stressor and that he has not 
been prejudiced in the pursuit of his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical and 
personnel records and the VA treatment records he identified, 
and provided him a VA psychiatric examination in March 1998.  
The veteran has also presented private medical reports in 
support of his claim.

Although the RO provided the veteran a VA psychiatric 
examination in March 1998, the examiner did not provide an 
opinion on whether the veteran's psychiatric disorder is 
related to an in-service event.  The Court has held, however, 
that VA is not required to obtain a medical opinion if the 
record does not already contain evidence of an in-service 
event, injury, or disease.  That development is not required 
because "a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease."  See Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 (Fed. Cir. 2003).  

The veteran's service medical and personnel records are 
silent for any complaints, clinical findings, or 
documentation of the event he claims to have caused his 
psychiatric problems.  Furthermore, the Board has determined 
that his lay evidence of the event is not probative, in that 
his characterization of the event is not credible.  For these 
reasons the Board finds that a medical opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Duenas, 18 Vet. App. at 517.

The veteran's representative's has asserted that the case 
should be remanded for a more current examination.  The 
representative's argument in support of another examination 
primarily addresses the claimed severity of the veteran's 
condition.  The issue on appeal, however, is whether there is 
sufficient evidence of a nexus between the veteran's mental 
disorder and his active service; the current severity of his 
psychiatric impairment is not relevant in making that 
determination.  The Board finds, therefore, that remand of 
the case to provide the veteran an additional examination is 
not warranted.  

The veteran has also requested additional assistance in 
locating former shipmates, including a search of the ship 
logs.  The Board finds, however, that the veteran has not 
provided sufficient information to warrant additional 
development.  In his February 2004 statement he indicated 
that he has no way of contacting any of his former shipmates, 
and in fact he has no way of knowing if they are still alive.  
He indicated that he does not know their full names, and he 
also indicated that he does not know whether they have any 
first hand information regarding his claimed stressor.  In 
addition, he does not know the name of the shipmate who 
attempted to assault him, so that any notation in the ship's 
log regarding that individual would not be traceable.  In any 
event, the Board finds that the veteran has not provided 
sufficient identifying information to support further 
development, in that in a July 2003 letter he stated that 
"somewhere, somebody who is still living knows my story and 
can attest to the truth."  In this regard the Board notes 
that the duty to assist is not a one-way street, and that 
requests for assistance should be based on more than a mere 
possibility that relevant evidence might be obtained.  See 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  The veteran has not provided sufficiently detailed 
information regarding the existence of any other evidence 
that is relevant to his claim.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
Factual Background

The veteran initially claimed entitlement to VA compensation 
benefits in December 1997.  In that claim and multiple 
additional statements, he reported that a traumatic incident 
occurred in the fall of 1944 while he was assigned aboard the 
U.S.S. Culebra Island (ARG-7).  He related that, while asleep 
in an upper bunk, a drunken shipmate climbed up to his bunk 
and attempted to sexually assault him.  He stated that the 
noise of his efforts to repel the attacker awakened his 
shipmates and someone notified the Officer of The Watch and 
the Chief Petty Officer (CPO).  He also stated that, when the 
officer and the CPO arrived, and before he was given a chance 
to explain what happened, the CPO proceeded to vilify and 
verbally abuse him.  He contends that as a result of this 
incident he was ostracized by his shipmates and subjected to 
ridicule.  

He also reported that a Captain's Mast was convened 
approximately two weeks later, and that he was exonerated of 
any wrong doing.  He claims, however, that the anguish, 
humiliation, and cruelty of the experience never left him, 
and that he lived in constant fear that he would encounter 
former shipmates who knew about the incident.  As a result, 
he was never free of anxiety and depression, could never 
fully adjust to civilian life, and fell into alcohol abuse, 
which led to his inability to maintain steady employment.  He 
stated that he sought psychiatric treatment as early as 1951, 
between 1966 and 1967, and between 1974 and 1980, but he has 
not been able to identify the medical care providers from 
whom he obtained the treatment.

His service medical records reflect no complaints or findings 
related to a nervous condition or the claimed stressor.  The 
January 1946 Report Of Physical Examination For Discharge 
reflects no notation of any mental or psychiatric 
symptomatology and shows an assessment of the veteran's 
musculoskeletal system as normal.

His personnel records disclose that he reported aboard the 
U.S.S. Culebra Island in May 1944.  A subsequent entry, 
apparently done in June 1945, shows his permanent assignment 
from the Culebra Island to Navy Base 3115 in November 1944.  
The service personnel records do not disclose any information 
regarding the claimed incident or a Captain's Mast.

The VA treatment records disclose that the veteran initially 
sought treatment in November 1997.  He reported having seen a 
private psychiatrist for a five-year period that ended in 
1981, and that he again sought treatment from a private 
psychiatrist three months previously.  He stated that he had 
sought psychiatric treatment because he was having problems 
with his rent renewal, and problems related to his religious 
upbringing.  He described himself as a "non-practicing 
homosexual" and stated that there had always been a conflict 
between his religious beliefs and his sexual orientation that 
made him feel uncomfortable.  He reported that this conflict, 
together with the problems he was having with his rent 
renewal, caused increased anxiety and depression.  He denied 
having used alcohol for the previous 26 years, and did not 
then make any reference to in-service trauma.  The evaluation 
in the Mental Health Clinic resulted in diagnoses of major 
depression and a history of alcohol abuse.

In December 1997 the diagnosis was revised to generalized 
anxiety disorder, intermittent dysthymia, and a recent major 
depressive episode.  In January 1998 the veteran reported 
having been the victim of an attempted rape while in the 
Navy, but stated that he had had several good jobs after 
being discharged.  He began losing jobs due to alcoholism, 
and retired from employment in 1992.  The diagnosis remained 
generalized anxiety disorder, intermittent dysthymia, and a 
recent major depressive episode.  The VA treatment records 
indicate that he has continued to receive medication based on 
those diagnoses.  The records also indicate that he continued 
to experience significant anxiety due to the conflict between 
his sexual orientation and his religious beliefs.

In a January 1998 report the veteran's private psychiatrist 
provided the opinion, based on consultation with the veteran 
and his treatment of him since August 1997, that the 
purported events onboard the ship in 1944 caused the veteran 
psychological trauma.  The psychiatrist stated that the 
reported experience was beyond ordinary experience in terms 
of producing fear of physical harm, feelings of humiliation 
and disgrace, and loss of status.  He also stated that, due 
to the phase of the veteran's maturation at the time, the 
claimed trauma caused lasting difficulties with self-
acceptance and esteem, identity, and adjustment to life after 
his discharge.  He found that the veteran had chronic 
intermittent anxiety that dated back to the claimed trauma.  
As noted, however, he did not begin treating the veteran 
until August 1997, more than 50 years after the event is 
claimed to have occurred.

In another January 1998 report the veteran's private 
orthopedist stated that the veteran was initially treated in 
August 1973 for complaints of hip pain.  He was then 
diagnosed as having avascular necrosis of both hips, for 
which he underwent a total left hip arthroplasty in November 
1973 and a right hip arthroplasty in October 1980.  The 
orthopedist provided the opinion that the avascular necrosis 
was a direct result of the veteran's alcoholism "due to 
stress and anxiety caused during and after his military 
career."

In a February 1998 report the veteran's internist stated that 
the veteran had manifested a state of chronic anxiety and 
depression so that he had made a psychiatric referral in the 
past, and that, on occasion, he prescribed anxiolytic 
medication and anti-depressants.  The internist stated that 
he had treated the veteran for the previous nine years.

During the March 1998 VA psychiatric examination the veteran 
related his entire history as reflected in his various 
submissions in the case file.  He also reported the onset of 
anxiety after his separation from service, which he related 
to the in-service incident.  He stated that he had been an 
alcoholic until 1971, when he joined Alcoholics Anonymous.  
He reported that he first sought psychiatric treatment in 
1957, underwent psychoanalysis in the 1960s, and again 
underwent psychotherapy in the 1970s.  Prior to initiating 
his current treatment, his last psychiatric treatment was 
from 1976 to 1981.  He stated that all of the treatment was 
for anxiety, sexual phobia, fear of intimacy and 
relationships, and enormous guilt over masturbation.  He 
described himself as obsessed with sexual issues, in that he 
wanted to be asexual because he believed sex to be bad.  He 
lived with his mother following his separation from service 
because he was to fearful to live on his own.  He attributed 
all of these fears to the incident that occurred in service.  
The examiner rendered an Axis I diagnosis of generalized 
anxiety disorder, specific phobia, sexual type.  

In his August 1999 substantive appeal, the veteran related 
that a Lieutenant Commander Beeson arranged for his transfer 
to a chart depot ashore at Hollandia, New Guinea, in order to 
quell "malicious scuttlebutt" about the incident.  The 
veteran asserted that, if his good faith account is not 
sufficient to support his claim, then the psychological 
pathology which his providers have verified he manifested 
over the years should be sufficient to provide the necessary 
missing linkage with his active military service.  The 
veteran concluded by asserting that, if the available 
evidence does not prove his claim, then neither can VA 
disprove the validity of his statements.

In June 1999 the veteran presented a copy of an Internet 
article describing the symptoms of PTSD.

During a June 2000 hearing before the RO's Decision Review 
Officer the veteran again described the event that occurred 
while he was serving on the U.S.S. Culebra Island (ARG-7).  
He stated that after he was separated from service his 
personality changed, and that he experienced severe anxiety, 
started drinking, and had numerous jobs.  He stated that he 
first saw a psychiatrist in 1950, again in 1957, and again in 
1973.

In a June 2000 report a private psychologist stated that he 
had treated the veteran for several years in the late 1970s.  
He stated that the in-service event that the veteran had 
reported had so traumatized him that he had serious 
difficulties with self-acceptance and esteem, as well as 
achieving a positive self-identity and adjustment after his 
discharge.  He also stated that the psychic pain derived from 
these problems led to the veteran's alcohol abuse and 
resulting physical problems with his hips.  He stated "there 
is no doubt in my mind that these events are interrelated as 
cause and effect."

A June 2000 VA treatment record shows that the veteran 
reported what he described as an attempted rape while he was 
in the Navy.  He stated that although he was initially 
suspected of complicity in the act, he was later cleared by a 
Navy inquiry.  The treatment note indicates that "he was 20 
[years old] at the time and the trauma of publicity, fear of 
physical harm through retaliation, humiliation and lasting 
setback to his self esteem all hitting him at a vulnerable 
age was as likely as not related to his subsequent emotional 
problems."

In a September 2000 statement the veteran argued that all of 
his care providers had found that the claimed events of 1944 
were catastrophic and the cause of his current mental health 
problems.  In a January 2001 letter to a United States 
Senator he acknowledged that there was no record of the 
Captain's Mast that was purportedly conducted in service.

During the January 2005 hearing before the undersigned, the 
veteran again described the traumatic incident that happened 
when he was serving on the U.S.S. Culebra Island (ARG-7).  He 
stated that he sought psychiatric treatment as early as 1951, 
but because of the impact of his alcohol abuse, which he 
asserted was attempted self-medication, he could not remember 
the names and location of the providers who treated him.  He 
also stated that the earliest existing records of his post-
service treatment were in the 1970s, and that they are of 
record.  The Board notes that although the veteran presented 
a report from the therapist, he did not submit any treatment 
records.
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  If the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, the record must 
contain corroborative evidence that the in-service stressor 
occurred.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.
Analysis

As an initial matter the Board finds that the medical 
evidence does not establish a clear or substantiated 
diagnosed of PTSD.  The only evidence reflecting a diagnosis 
of PTSD consists of the June 2000 report from the therapist 
who treated the veteran in the 1970s.  The therapist stated 
"I can testify to the nexus between [the veteran's] anxiety 
neurosis and post-traumatic stress disorder and the events 
that happened to him aboard ship in 1945."  The therapist 
did not describe any symptoms or clinical findings to support 
a diagnosis of PTSD, or otherwise provide any rationale for 
the conclusion that the veteran had PTSD.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of 
a medical care provider to provide a basis for his opinion 
goes to the weight or credibility of the evidence).  In 
addition, the therapist did not provide or reference any 
records pertaining to his treatment of the veteran, and was 
either relying on his memory of events that occurred 25 years 
previously or the veteran's assertion that he has PTSD.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("Evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence.").  For these reasons 
the Board finds that the June 2000 medical report has no 
probative value in determining whether the veteran has PTSD.  

Although the veteran reported the attempted assault to the VA 
and private therapists he has seen since August 1997, none of 
them found that he has PTSD as a result of the claimed 
incident.  The private and VA treatment records reflect 
psychiatric diagnoses other than PTSD.  The March 1998 VA 
examination was conducted for the specific purpose of 
obtaining an opinion on whether the veteran has PTSD, and the 
examiner diagnosed the veteran's symptoms as a generalized 
anxiety disorder and sexual phobia.  The veteran's assertion 
of having PTSD is not probative because he is not competent 
to provide evidence of a psychiatric diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The treatise 
he submitted is not probative of him having PTSD because it 
merely describes the symptoms of the disorder; it is not 
evidence of him demonstrating those symptoms.  The Board 
finds, therefore, that the preponderance of the probative 
evidence indicates that the veteran does not have PTSD, and 
that his claim for service connection for PTSD is not 
supported by medical evidence diagnosing the condition.  
38 C.F.R. § 3.304(f) (2004).

In addition, the claim is not supported by corroborating 
evidence of the claimed in-service event having occurred.  
Because the claimed stressor is not related to combat, 
corroborating evidence of the stressor having occurred is 
required.  Moreau, 9 Vet. App. at 395.  Neither the veteran's 
service medical or personnel records reflect the occurrence 
of the claimed attempted sexual assault, or any disciplinary 
action resulting from the incident.  There is no 
documentation of the incident having occurred prior to August 
1997, when the veteran sought psychiatric treatment.  In 
addition, there is no contemporaneous evidence of the claimed 
personality changes that purportedly occurred after the 
veteran was separated from service that could be analyzed for 
verification of him having experienced a traumatic event.  
His report of the claimed event, as documented in his current 
treatment records, does not constitute corroboration of the 
event having occurred.  Moreau, 9 Vet. App. at 395.  The 
Board also finds, therefore, that the claim for service 
connection for PTSD is not supported by credible supporting 
evidence that the claimed in-service stressor occurred.  

In order to establish service connection for a psychiatric 
disorder other than PTSD, the evidence must show three 
things: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The medical evidence shows that the veteran's psychiatric 
symptoms have been diagnosed as an adjustment reaction 
disorder, generalized anxiety disorder, intermittent 
dysthymia, recurrent major depression, and sexual phobia.  
His claim is, therefore, supported by medical evidence of a 
current disability.  As will be shown below, however, the 
Board finds that his claim is not supported by credible 
evidence of an in-service injury, or probative evidence of a 
nexus to service.

The veteran has attributed his current psychiatric problems 
to an incident that purportedly occurred while he was serving 
on board the U.S.S. Culebra Island (ARG-7).  As a lay person 
the veteran is competent to provide evidence of the event 
having occurred.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  He is not competent, however, to provide evidence 
that the event caused his current psychiatric problems.  
Grottveit, 5 Vet. App. at 93.

In his various statements the veteran reported that an 
attempted sexual assault occurred while he was in his bunk on 
board the ship.  Based on what he reported, the incident was 
apparently interpreted by his superior officers as a 
homosexual liaison.  He has not stated that the attempted 
assault itself caused him undue stress; he stated that his 
trauma was caused by the reactions of those who became aware 
of the incident.  In his January 1998 report his private 
psychiatrist stated that the veteran had described the 
incident in 1944 as being accused of engaging in sex with a 
male shipmate, not as a sexual assault by the shipmate.  The 
veteran has described being vilified and verbally abused by 
the Naval officers called to respond to the incident, being 
called to a Captain's Mast, and being ostracized by his 
shipmates and subjected to ridicule.  He also stated that 
even after he was cleared of any wrongdoing and left the 
ship, he lived in fear that he would encounter someone who 
knew about the incident.

When evaluated in the VA Mental Health Clinic in November 
1997, the veteran stated that he was a non-practicing 
homosexual, and that he had always experienced a conflict 
between his sexual orientation and his religious beliefs that 
caused anxiety.  Not until January 1998 did he even mention 
the incident that occurred in 1944.  During the March 1998 VA 
examination he stated that his Navy superiors had assumed 
that he was having a homosexual encounter with the man found 
in his bunk, and that the ship's captain had tried to talk 
him into taking a medical discharge.  He was, however, 
cleared of wrong doing, but continued to experience a fear of 
relationships and sex.  He also stated that all of the 
psychiatric treatment he had received prior to 1997 was for 
anxiety, sexual phobia, fear of intimacy, and "enormous" 
guilt over masturbation.  He continued to experience anxiety 
with a fear of people, general apprehension, and fear of 
sexual intimacy or any type of relationship.  He had lived 
with his mother until her death because he was too afraid to 
live on his own, never married, had no children, had never 
had a long-term relationship due to his fear, and had had 
only one sexual encounter in the previous 28 years due to his 
sexual phobia.  He described himself as obsessed with sexual 
issues, in that he though that sex was very bad and that he 
wanted to be "asexual."

He now attributes all of these problems to the incident that 
occurred in 1944, and not the attempted sexual assault 
itself, but the ridicule that he endured after the nature of 
the attempted assault became known.  He described himself, 
however, as a non-practicing homosexual, and stated that his 
anxiety was caused by the discord between his sexual 
orientation and religious beliefs, which apparently disdains 
homosexuality.  Although having to face ridicule for being 
exposed as a homosexual might be stressful, especially while 
in the Navy in 1944, there is no indication that the event 
that occurred in service caused him to be a homosexual.  
Based on his statements it is apparent that his anxiety arose 
from his sexual orientation being in conflict with his 
religious beliefs, in that he desired to be "asexual," and 
not from being erroneously accused of homosexual activity.

The veteran stated that the treatment he received prior to 
August 1997 was due to the anxiety caused by his sexual 
orientation, not any incident that occurred in service.  In 
other words, the incident in 1944 did not cause him to become 
anxious; his anxiety arose from the conflict between his 
sexual orientation and his religious beliefs.  There is no 
documentation of the in-service incident being in any way 
related to his psychiatric symptoms prior to August 1997, 
which was more than 50 years after the incident occurred.  
The veteran's current characterization of the incident in 
1944 as the cause of his anxiety must be interpreted in light 
of the weaknesses of human memory, the affects of more than 
50 years of life experiences, and his psychiatric history.  
For these reasons the Board finds that the veteran's 
description of the in-service incident as psychologically 
traumatizing is not credible.  Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

In his January 1998 report the veteran's private psychiatrist 
found that the incident in 1944 had caused the veteran 
psychological trauma.  He did not begin treating the veteran, 
however, until August 1997, and could not have based his 
opinion on any contemporaneous records because none exist.  
His opinion was, therefore, based on the veteran's 
description and characterization of the event, and his 
emotional response to the event, more than 50 years after it 
had occurred.  Because the opinion was based on the veteran's 
reported history it is not probative of a nexus between the 
currently diagnosed psychiatric disorders and the in-service 
incident.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(a medical opinion that is based on the veteran's recitation 
of medical and service history, and not his documented 
history, is not probative of etiology).

In his June 2000 report the therapist who treated the veteran 
in the 1970s provided the opinion that the incident in 
service traumatized the veteran and led to his psychiatric 
problems.  That report was prepared, however, approximately 
20 years after the therapist had treated the veteran, and the 
therapist did not refer to any treatment records in providing 
the opinion; nor did the veteran submit any treatment records 
from the therapist.  The opinion was apparently based, 
therefore, on the therapist's memory of what had occurred 
20 years previously.  In addition, the therapist had no 
first-hand knowledge of what occurred in service, in that he 
did not treat the veteran until approximately 30 years after 
the incident occurred.  His opinion is based, therefore, on 
the veteran's report and description of his emotional 
response to the incident many years after it occurred.  
Because the opinion is based on the veteran's reported 
history, the June 2000 report is not probative of whether the 
veteran's psychiatric problems are related to service.  
Elkins, 5 Vet. App. at 478.

In a June 2000 treatment note the veteran's VA psychiatrist 
provided the opinion that the incident in service was as 
likely as not related to his subsequent emotional problems.  
That opinion was also based, however, on the veteran's report 
of the emotions he experienced when the incident occurred, 
which report was made more than 50 years after the incident.  
Because the opinion was based on the veteran's reported 
history, it is not probative of a nexus to service.  Elkins, 
5 Vet. App. at 478.

The veteran contends that VA must accept his version of the 
events as they occurred, because VA cannot disprove his 
assertion.  The applicable legal standard does not require VA 
to disprove his assertion, but requires VA to analyze all the 
evidence of record and evaluate its credibility and probative 
value.  Baldwin, 13 Vet. App. at 1.  The Board has determined 
that the veteran's current description of the in-service 
incident as traumatic is not credible, and that the medical 
evidence showing a nexus between his current psychiatric 
disorder and the in-service incident is not probative.  For 
that reason his claim is not supported by probative evidence 
of an in-service disease or injury, or medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  Hickson, 12 Vet. App. at 253.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a nervous condition, including PTSD.

The veteran claimed entitlement to service connection for a 
bilateral hip disorder, status post bilateral hip 
replacements, as secondary to PTSD.  In order to establish 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  Because the 
Board has denied service connection for PTSD, there is no 
service-connected disability on which to establish secondary 
service connection for the bilateral hip disability.  The 
Board finds, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a bilateral hip disability.


ORDER

The claim of entitlement to service connection for a nervous 
condition, to include PTSD, is denied.

The claim of entitlement to service connection for a 
bilateral hip disorder, status post-bilateral hip 
replacements, as secondary to PTSD, is denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


